COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      The Iola Barker and James Trice v. Scott Martindale

Appellate case number:    01-17-00838-CV

Trial court case number: 34116

Trial court:              12th District Court of Grimes County

        On December 28, 2017, appellant, The Iola Barker and James Trice, filed an appellant’s
brief. Appellee, Scott Martindale, had a briefing deadline of January 17, 2018. On that day,
appellee filed a document entitled, “Appellees’ Response to Appeal.” The Court construes
appellee’s response as his appellee’s brief. Accordingly, the case is hereby set at issue and ready
to be set for submission.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: March 1, 2018